DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed December 18, 2020 has been received and considered for examination.  Claims 1-7 are presently pending.  

Response to Arguments
3.	The previous rejections of claims 1 and 4 under 35 U.S.C. 112 are withdrawn in view of the claim amendments filed December 18, 2020.

4.	Applicant’s arguments with respect to the prior art rejections of claim(s) 2-7 have been considered but are moot in view of the new grounds of rejection that are necessitated by amendment.  The newly relied upon prior art of Lagunas-Solar et al. (US 2006/0269438 A1) discloses that the use of hydrogen peroxide and/or ethanol for disinfection of perishables and other commodities is well known (paragraph [0025]). 

Claim Rejections - 35 USC § 102
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

(s) 2 are 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagunas-Solar et al. (US 2006/0269438 A1).
Regarding claim 2, Lagunas-Solar discloses a system and method for disinfection of food, perishables, and other commodities.  Specifically, Lagunas-Solar discloses that hydrogen peroxide and ethanol are used as a disinfectant/antiseptic to disinfect commodities such as perishable foods within containers (see abstract. paragraph [0006], [0018]-[0019], [0025]). The disclosed containers are provided with a host commodity to be treated (see para [0021]).   Thus, the containers disclosed by Lagunas-Solar are capable of receiving a plurality of flat-folded packaging sleeves, blanks or web material, rolled up into a roll, that are sized to fit within the container.  Furthermore, Lagunas-Solar teaches that the commodities being treated inside the container are exposed to a disinfectant containing ethanol and hydrogen peroxide (para [0025]), with the commodities being the claimed “load carriers” as they are placed within the containers and treated with the treatment agent (see para [0025]). 
Regarding claim 3, Lagunas-Solar discloses that the container is sealed in a gas tight manner (see para [0053]) thereby providing an interior treated region that is sealed.


Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 2-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (USPN 4,061,785) (hereafter “Nishino”) in view of Lagunas-Solar et al. (US 2006/0269438 A1).
Regarding claim 2, Nishino discloses a container (1) suitable for receiving a plurality of flat-folded packaging sleeves, blanks or web material, rolled up into a roll, wherein at least parts (interior surfaces of the walls) of an inside of the container (1) are provided with a treatment agent (preservative or antiseptic chemicals), and load carriers (pulp 3) provided with the treatment agent (preservative or antiseptic) are provided inside the container to control bacteria and mold (see figure 1; col. 2, lines 18-48; col. 6, lines 28-40).  Nishino, whom does teach that an antiseptic may be used, does not explicitly disclose the use of ethanol or a disinfectant such as hydrogen peroxide. 
Lagunas-Solar discloses a system and method for disinfection of food, perishables, and other commodities.  Specifically, Lagunas-Solar discloses that hydrogen peroxide and ethanol are used as a disinfectant/antiseptic to disinfect commodities such as perishable foods within containers (see abstract. paragraph [0006], [0018]-[0019], [0025]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the preservative/antiseptic used by Nishino with a functionally equivalent alternative such as a combination of hydrogen peroxide and ethanol as disclosed by Lagunas-Solar whom teaches that hydrogen peroxide and ethanol are used as a disinfectant/antiseptic to  disinfect commodities such as perishable foods within containers (see abstract. paragraph [0006], [0018]-[0019][0025]).
	Regarding claim 3, Nishino discloses that the outer surface of container (1) is sealed on all sides with a plastic film (6) and thus is sealed in a treated region (i.e. the entire container is sealed with the film 6 with the treated interior also being sealed (see figure 1; col. 6, lines 36-40).  
	Regarding claims 5-6, Nishino discloses that the container (1) is made from cardboard, plastic, or wood (col. 2, lines 49-50).    Nishino further discloses that the container (1) comprises a lid (2) of the same material and having a load carrier (pulp 3) attached (see figure 1; col. 6, lines 28-40). 
. 

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino in view of Lagunas-Solar et al. as applied to claim 2 above, and further in view of Esty (USPN 3,715,860)
	Nishino discloses that the container (1) is made from cardboard, paperboard, wood, etc. (see col. 6, line 28-32) and further includes a lid (2) but does not specifically disclose that the container lid is a flap.    Esty discloses a cardboard box (11) having closure flaps (12) for sealing and preserving vegetables within the packaging container (col. 2, lines 4-11; fig. 1-2).   This arrangement provides a sealed container to insure preservation of products inside.   
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of the container of Nishino and Lagunas-Solar et al.  and replace the separate cardboard container (1)/ cardboard lid (2) configuration with a cardboard box having sealing flaps as taught by Esty in order to provide a unitary one-piece construction for holding the items in the container.  

10.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lagunas-Solar et al. as applied to claim 2 above, and further in view of Nishino.  
	Lagunas-Solar is set forth above with regards to claim 2, but does not appear to disclose the type of container used for housing the commodities.  Therefore, it would have been necessary and thus obvious to look to the prior art for conventional containers used for disinfection of commodities.  Nishino provides this conventional teaching showing that it is known in the art to use a container (1) that is made from cardboard, plastic, or wood (col. 2, lines 49-50).    Nishino further discloses that the container (1) comprises a lid (2) of the same material and having a load carrier (pulp 3) attached (see .

Allowable Subject Matter
11.	Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Specifically, the prior art fails to teach or fairly suggest, in the claimed environment, the feature of "wherein the at least one layer of pulp/cardboard has a first partial region and at least one second partial region, the first partial region having a load of at least 250 colony-forming units per gram of /cardboard (CFU/g), and the at least one second partial region having a load of at most half the colony forming units per gram of pulp/cardboard compared to the first partial region."
The closest prior art to the claimed invention is Florke et al. (DE 102011111523). Florke et al. discloses a packing material sleeve comprising a cellular material/card (see para [0007],[0017], [0019]). However, Florke et al. and the rest of the prior art, fail to explicitly disclose or suggest a composite material with at least one layer of pulp/cardboard, wherein the at least one layer of pulp/cardboard has a first partial region and at least one second partial region, the first partial region having a load of at least 250 colony-forming units per gram of pulp/cardboard (CFU/g), and the at least one second partial region having a load of at most half the colony forming units per gram of pulp/cardboard compared to the first partial region.
Therefore, claim 1 is allowable over the prior art.




Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796